Exhibit 10.2

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

Dated as of June 29, 2018

among

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

INC RESEARCH, LLC,

as Servicer,

and

SYNEOS HEALTH RECEIVABLES LLC,

as Buyer



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page   ARTICLE I  

AGREEMENT TO PURCHASE AND SELL

2

 

 

SECTION 1.1

 

Agreement To Purchase and Sell

     2  

SECTION 1.2

 

Timing of Purchases

     3  

SECTION 1.3

 

Consideration for Purchases

     3  

SECTION 1.4

 

Purchase and Sale Termination Date

     3  

SECTION 1.5

 

Intention of the Parties

     3   ARTICLE II  

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

4

 

 

SECTION 2.1

 

Purchase Report

     4  

SECTION 2.2

 

Calculation of Purchase Price

     4   ARTICLE III  

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

5

 

 

SECTION 3.1

 

Initial Contribution of Receivables and Initial Purchase Price Payment

     5  

SECTION 3.2

 

Subsequent Purchase Price Payments

     6  

SECTION 3.3

 

Settlement as to Specific Receivables and Dilution

     6   ARTICLE IV  

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

8

 

 

SECTION 4.1

 

Conditions Precedent to Initial Purchase

     8  

SECTION 4.2

 

Certification as to Representations and Warranties

     9  

SECTION 4.3

 

Additional Originators

     9   ARTICLE V  

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

10

 

 

SECTION 5.1

 

Existence and Power

     10  

SECTION 5.2

 

Power and Authority; Due Authorization

     10  

SECTION 5.3

 

No Conflict or Violation

     10  

SECTION 5.4

 

Governmental Approvals

     11  

SECTION 5.5

 

Valid Sale

     11  

SECTION 5.6

 

Binding Obligations

     11  

SECTION 5.7

 

Accuracy of Information

     11  

SECTION 5.8

 

Litigation and Other Proceedings

     12  

SECTION 5.9

 

No Material Adverse Effect

     12  

SECTION 5.10

 

Names and Location

     12  

SECTION 5.11

 

Margin Regulations

     12  

SECTION 5.12

 

Eligible Receivables

     12  

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page  

SECTION 5.13

 

Credit and Collection Policy

     12  

SECTION 5.14

 

Investment Company Act

     12  

SECTION 5.15

 

Anti-Money Laundering/International Trade Law Compliance

     13  

SECTION 5.16

 

Financial Condition

     13  

SECTION 5.17

 

Taxes

     13  

SECTION 5.18

 

ERISA

     13  

SECTION 5.19

 

Bulk Sales Act

     14  

SECTION 5.20

 

No Fraudulent Conveyance

     14  

SECTION 5.21

 

Ordinary Course of Business

     14  

SECTION 5.22

 

Good Title Perfection;

     14  

SECTION 5.23

 

Additional Perfection Representations

     15  

SECTION 5.24

 

Reliance on Separate Legal Identity

     15  

SECTION 5.25

 

Opinions

     16  

SECTION 5.26

 

Enforceability of Contracts

     16  

SECTION 5.27

 

Nature of Pool Receivables

     16  

SECTION 5.28

 

Compliance with Applicable Laws

     16  

SECTION 5.29

 

Servicing Programs

     16  

SECTION 5.30

 

Adverse Change in Receivables

     16  

SECTION 5.31

 

Compliance with Transaction Documents

     16  

SECTION 5.32

 

Reaffirmation of Representations and Warranties by each Originator

     16   ARTICLE VI  

COVENANTS OF THE ORIGINATORS

17

 

 

SECTION 6.1

 

Covenants

     17  

SECTION 6.2

 

Separateness Covenants

     23   ARTICLE VII  

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

25

 

 

SECTION 7.1

 

Rights of the Buyer

     25  

SECTION 7.2

 

Responsibilities of the Originators

     25  

SECTION 7.3

 

Further Action Evidencing Purchases

     25  

SECTION 7.4

 

Application of Collections

     26  

SECTION 7.5

 

Performance of Obligations

     26   ARTICLE VIII  

PURCHASE AND SALE TERMINATION EVENTS

26

 

 

SECTION 8.1

 

Purchase and Sale Termination Events

     26  

SECTION 8.2

 

Remedies

     27  

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page   ARTICLE IX  

INDEMNIFICATION

27

 

 

SECTION 9.1

 

Indemnities by the Originators

     27   ARTICLE X  

MISCELLANEOUS

30

 

 

SECTION 10.1

 

Amendments, etc

     30  

SECTION 10.2

 

Notices, etc

     31  

SECTION 10.3

 

No Waiver; Cumulative Remedies

     31  

SECTION 10.4

 

Binding Effect; Assignability

     31  

SECTION 10.5

 

Governing Law

     31  

SECTION 10.6

 

Costs, Expenses and Taxes

     32  

SECTION 10.7

 

SUBMISSION TO JURISDICTION

     32  

SECTION 10.8

 

WAIVER OF JURY TRIAL

     33  

SECTION 10.9

 

Captions and Cross References; Incorporation by Reference

     33  

SECTION 10.10

 

Execution in Counterparts

     33  

SECTION 10.11

 

Acknowledgment and Agreement

     33  

SECTION 10.12

 

No Proceeding

     33  

SECTION 10.13

 

Mutual Negotiations

     34  

SECTION 10.14

 

Joint and Several Liability

     34  

SECTION 10.15

 

Severability

     34   SCHEDULES  

Schedule I

 

List and Location of Each Originator

  

Schedule II

 

Location of Books and Records of Originators

  

Schedule III

 

Trade Names

  

Schedule IV

 

Notice Addresses

  

Schedule V

 

Actions/Suits

   EXHIBITS  

Exhibit A

 

Form of Purchase Report

  

Exhibit B

 

Form of Intercompany Loan Agreement

  

Exhibit C

 

Form of Joinder Agreement

  

 

-iii-



--------------------------------------------------------------------------------

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of June 29,
2018 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO (the
“Originators” and each, an “Originator”), INC RESEARCH, LLC, a Delaware limited
liability company, as initial Servicer (as defined below) (“INC Research”), and
SYNEOS HEALTH RECEIVABLES LLC, a Delaware limited liability company (the
“Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, INC Research, as initial Servicer (in
such capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders, PNC Bank, National Association, as Administrative Agent and PNC Capital
Markets, LLC, as Structuring Agent. All references hereto to months are to
calendar months unless otherwise expressly indicated. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
Unless the context otherwise requires, “or” means “and/or,” and “including” (and
with correlative meaning “include” and “includes”) means including without
limiting the generality of any description preceding such term.

BACKGROUND

1.    The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by INC Research
(“Contributing Originator”).

2.    The Originators generate Receivables in the ordinary course of their
businesses.

3.    The Originators wish to sell and/or, in the case of the Contributing
Originator, contribute Receivables and the Related Rights to the Buyer, and the
Buyer is willing to purchase and/or accept such Receivables and the Related
Rights from the Originators, on the terms and subject to the conditions set
forth herein.

4.    The Originators and the Buyer intend each such transaction to be a true
sale and/or, in the case of Contributing Originator, an absolute contribution
and conveyance of Receivables and the Related Rights by each Originator to the
Buyer, providing the Buyer with the full benefits of ownership of the
Receivables, and the Originators and the Buyer do not intend the transactions
hereunder to be characterized as a loan from the Buyer to any Originator.

5.    The Buyer intends to pledge the Receivables and the Related Rights to the
Administrative Agent pursuant to the Receivables Financing Agreement.

 

    Purchase and Sale Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

(a)    each Receivable (other than Contributed Receivables as defined in
Section 3.1(a)) of such Originator that existed and was owing to such Originator
at the closing of such Originator’s business on the Cut-Off Date (as defined
below);

(b)    each Receivable (other than Contributed Receivables) generated by such
Originator from and including the Cut-Off Date to but excluding the Purchase and
Sale Termination Date;

(c)    all of such Originator’s interest in any goods (including Returned
Goods), and documentation of title evidencing the shipment or storage of any
goods (including Returned Goods), the sale of which gave rise to such
Receivable;

(d)    all instruments and chattel paper that may evidence such Receivable;

(e)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(f)    solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contract and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;

(g)    all books and records of such Originator to the extent related to any of
the foregoing, and all rights, remedies, powers, privileges, title and interest
(but not obligations) in and to each Lock-Box and all Collection Accounts, into
which any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

(h)    all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and

 

2



--------------------------------------------------------------------------------

net proceeds of sale or other disposition of Returned Goods or other collateral
of the Obligors in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables).

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, May 31, 2018, and (b) with respect to any Originator
that first becomes a party hereto after the date hereof, the calendar day prior
to the date on which such Originator becomes a party hereto or such other date
as the Buyer and such Originator agree to in writing.

SECTION 1.2 Timing of Purchases.

(a)    Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables) that existed and was owing to such Originator at
the Cut-Off Date, (ii) each Receivable (other than Contributed Receivables)
generated by such Originator from and including the Cut-Off Date, to and
including the Closing Date, and (iii) all Related Rights with respect thereto.

(b)    Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be, and shall be deemed to have been, sold or contributed, as
applicable, by such Originator to the Buyer immediately (and without further
action) upon the creation of such Receivable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale (or contribution)
and absolute assignment (without recourse except as provided herein) of such
Receivables and Related Rights by such Originator to the Buyer (rather than the
grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the

 

3



--------------------------------------------------------------------------------

rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. Notwithstanding the foregoing, (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and (ii) each Originator shall be deemed to have granted
to the Buyer as of the date of this Agreement, and such Originator hereby grants
to the Buyer a security interest in, to and under all of such Originator’s
right, title and interest in and to: (A) the Receivables and the Related Rights
now existing and hereafter created by such Originator transferred or purported
to be transferred hereunder, (B) all monies due or to become due and all amounts
received with respect thereto and (C) all books and records of such Originator
to the extent related to any of the foregoing.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by Contributing Originator, on the Closing Date (in
the case of the Purchase Report to be delivered on the Closing Date);

(b)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by Contributing Originator, during the calendar
month immediately preceding such Monthly Purchase Report Date (in the case of
each subsequent Purchase Report); and

(c)    the calculations of reductions of the Purchase Price for any Receivables
as provided in Section 3.3(a) and (b).

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:

 

PP    =    OB x FMVD where:       PP    =    Purchase Price for each Receivable
as calculated on the relevant Payment Date. OB    =    The Outstanding Balance
of such Receivable on the relevant Payment Date. FMVD    =    Fair Market Value
Discount, as measured on such Payment Date, which is equal to the quotient
(expressed as percentage) of (a) one, divided by (b) the sum of (i) one, plus
(ii) the product of (A) the Prime Rate on such Payment Date, times (B) a
fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the calendar month immediately preceding such Payment Date)
and the denominator of which is 365 or 366, as applicable.

 

4



--------------------------------------------------------------------------------

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other comparable
publication as determined by the Administrative Agent in its reasonable
discretion.

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment.

(a)    On the Closing Date, Contributing Originator shall, and hereby does,
contribute to the capital of the Buyer Receivables and Related Rights consisting
of each Receivable of Contributing Originator that exists and is owing to
Contributing Originator on the Closing Date beginning with the oldest of such
Receivables and continuing chronologically thereafter such that the equity
(taking into account any cash contributions made on or prior to the Closing
Date) held by Contributing Originator in the Buyer, after giving effect to such
contribution of Receivables (the value of which shall be determined based on the
Purchase Price definition), shall be at least equal to the Required Capital
Amount. Each Receivable contributed by Contributing Originator to the capital of
the Buyer pursuant to this Section 3.1(a) and Section 3.2 below is herein
referred to as a “Contributed Receivable”.

(b)    On the terms and subject to the conditions set forth in this Agreement,
the Buyer agrees to pay to each Originator the Purchase Price for the purchase
to be made from such Originator on the Closing Date (i) to the extent the Buyer
has cash available therefor, partially in cash (in an amount to be agreed
between the Buyer and such Originator and set forth in the initial Purchase
Report) and, solely in the case of Contributing Originator if elected by
Contributing Originator in its sole discretion, by accepting a contribution to
the Buyer’s capital and (ii) the remainder by accepting an Intercompany Loan
from such Originator that was made under an intercompany loan agreement in the
form of Exhibit B (each such intercompany loan agreement, as it may be amended,
supplemented or otherwise modified from time to time, each being herein called
an “Intercompany Loan Agreement”) with an initial principal amount equal to the
remaining Purchase Price payable to such Originator not paid in cash or, in the
case of Contributing Originator, contributed to the Buyer’s capital.

As used herein, “Intercompany Loan” has the meaning set forth in the related
Intercompany Loan Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay the Purchase Price to each Originator for
the Receivables and the Related Rights generated by such Originator on such
Payment Date:

(a)    First, in cash to each Originator to the extent the Buyer has cash
available therefor (and such payment is not prohibited under the Receivables
Financing Agreement);

(b)    Second, solely in the case of Contributing Originator, if elected by
Contributing Originator in its sole discretion, to the extent any portion of the
Purchase Price remains unpaid, by accepting a contribution of such Receivable
and the Related Rights to its capital in an amount equal to such remaining
unpaid portion of such Purchase Price; and

(c)    Third, to the extent any portion of the Purchase Price remains unpaid, an
Intercompany Loan shall automatically be made by such Originator to the Buyer
with an initial principal amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum amount that could be
made without rendering the Buyer’s Net Worth less than the Required Capital
Amount;

provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate outstanding principal amount of all Intercompany Loans; provided,
further, however, that the foregoing shall not be construed to require
Contributing Originator to make any capital contribution to the Buyer.

“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Intercompany Loans made by such Originator
and third to the repayment of the outstanding principal amount on the
Intercompany Loans made by such Originator to the extent of such outstanding
principal amount thereof as of the date of such payment before such amounts may
be allocated for any other purpose. The Servicer shall make all appropriate
record keeping entries with respect to each of the Intercompany Loans to reflect
the foregoing payments and payments and reductions made pursuant to Section 3.3,
and absent manifest error, such entries shall constitute prima facie evidence of
the accuracy of the information so entered.

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.

SECTION 3.3 Settlement as to Specific Receivables and Dilution.

(a)    If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.5,
5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge

 

6



--------------------------------------------------------------------------------

in bankruptcy or similar insolvency proceeding or other credit related reasons
with respect to the relevant Obligor) of such Originator, on any subsequent day,
any of such representations or warranties set forth in Sections 5.5, 5.12, 5.20,
5.22, 5.23, 5.26 or 5.27 is no longer true with respect to such Receivable, then
the Purchase Price for such Receivable shall be reduced by an amount equal to
the Outstanding Balance of such Receivable and shall be accounted to such
Originator as provided in clause (c) below; provided, that if the Buyer
thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.

(b)    If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable, (C) any rebates, warranties,
allowances or charge-backs or (D) any setoff or credit in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (ii) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), then the Purchase Price with respect to such
Receivable shall be reduced by the amount of such net reduction or dispute and
shall be accounted to such Originator as provided in clause (c) below.

(c)    Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

(i)    to the extent of any outstanding principal balance under the Intercompany
Loans made by such Originator, shall be deemed to be a payment under, and shall
be deducted from the outstanding principal amount of, the Intercompany Loans
made by such Originator; and

(ii)    after making any deduction pursuant to clause (i) above, shall be paid
in cash to the Buyer by such Originator on such Settlement Date subject to the
following proviso;

provided, further, that at any time (x) when an Event of Default or an Unmatured
Event of Default, exists under the Receivables Financing Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Collection Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer and the
Administrative Agent (as the Buyer’s assignee) shall have received, on or before
the Closing Date, the following, each (unless otherwise indicated) dated the
Closing Date, and each in form and substance satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee):

(a)    a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;

(b)    good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;

(c)    a certificate of the Secretary or Assistant Secretary of each Originator,
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender may conclusively
rely until such time as the Servicer, the Buyer and the Administrative Agent (as
the Buyer’s assignee) shall receive from such Person a revised certificate
meeting the requirements of this clause (c));

(d)    the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary or an Assistant Secretary of such Originator;

(e)    proper financing statements (Form UCC-1) that have been duly authorized
and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Lenders, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary or, in the Buyer’s or the Administrative Agent’s reasonable
opinion, desirable under the UCC of all appropriate jurisdictions to perfect the
Buyer’s ownership or security interest in such Receivables and the Related
Rights in which an ownership or security interest has been assigned to it
hereunder;

(f)    a written search report from a Person satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings

 

8



--------------------------------------------------------------------------------

may be made against such Person pursuant to the applicable UCC, together with
copies of such financing statements (none of which, except for those described
in the foregoing clause (e) (and/or released or terminated, as the case may be,
prior to the date hereof), shall cover any Receivable or any Related Rights
which are to be sold to the Buyer hereunder), and tax and judgment lien search
reports (including, without limitation, liens of the PBGC) from a Person
satisfactory to the Buyer and the Administrative Agent (as the Buyer’s assignee)
showing no evidence of such liens filed against any Originator;

(g)    favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer and the Administrative Agent;

(h)    a copy of an Intercompany Loan Agreement entered into by each Originator
and the Buyer, duly executed by such Originator and the Buyer; and

(i)    evidence (i) of the execution and delivery by each of the parties thereto
of each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase or contribution of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date).

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Lender (which consents may be granted or withheld
in their sole discretion); provided that the following conditions are satisfied
or waived in writing by the Administrative Agent and each Lender on or before
the date of such addition:

(a)    the Servicer shall have given the Buyer, the Administrative Agent and
each Lender at least thirty (30) days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrative Agent or any Lender may reasonably
request;

(b)    such proposed additional Originator shall have executed and delivered to
the Buyer and the Administrative Agent an agreement substantially in the form
attached hereto as Exhibit C (a “Joinder Agreement”);

 

9



--------------------------------------------------------------------------------

(c)    such proposed additional Originator shall have delivered to the Buyer and
the Administrative Agent (as the Buyer’s assignee) each of the documents with
respect to such Originator described in Section 4.1, in each case in form and
substance satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee);

(d)    no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and

(e)    no Event of Default or Unmatured Event of Default shall have occurred and
be continuing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Financing Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:

SECTION 5.1 Existence and Power. Such Originator (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority under its
organizational documents and under the laws of the jurisdiction of its
organization or formation to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted and
(iii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.2 Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Receivables and the Related Rights to
the Buyer on the terms and subject to the conditions herein provided and
(ii) has duly authorized by all necessary action such grant and the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.

SECTION 5.3 No Conflict or Violation. The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement (including the
Credit Agreement), loan agreement, security agreement, mortgage, deed of trust
or other agreement or instrument to which such Originator is a party or by which
it or any of its

 

10



--------------------------------------------------------------------------------

properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Collateral pursuant to the terms of any such indenture,
credit agreement (including the Credit Agreement), loan agreement, security
agreement, mortgage, deed of trust or other agreement or instrument, other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.4 Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

SECTION 5.5 Valid Sale. Each sale of Receivables and the Related Rights made by
such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

SECTION 5.6 Binding Obligations. This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

SECTION 5.7 Accuracy of Information. All certificates, reports, statements,
documents and other information furnished to the Buyer, the Administrative Agent
or any other Credit Party by or on behalf of such Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Buyer, the Administrative Agent or such other Credit Party,
and does not contain any material misstatement of fact or omit to state a
material fact necessary to make the statements contained therein not misleading;
provided, that with respect to projected financial information, if any, such
representation is made only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

11



--------------------------------------------------------------------------------

SECTION 5.8 Litigation and Other Proceedings. Except as set forth on Schedule V,
(i) there is no action, suit, proceeding or investigation pending or, to the
best knowledge of such Originator, threatened, against such Originator before
any Governmental Authority and (ii) such Originator is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement or any other
Transaction Document, (B) seeks to prevent the grant of a security interest in
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by such Originator of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

SECTION 5.9 No Material Adverse Effect. Since December 31, 2017, there has been
no Material Adverse Effect on such Originator.

SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

SECTION 5.11 Margin Regulations. Such Originator is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
and no Purchase Price payments or proceeds under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

SECTION 5.12 Eligible Receivables. Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Interim Report or Information Package that includes such Receivable.

SECTION 5.13 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and the related Contracts.

SECTION 5.14 Investment Company Act. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

 

12



--------------------------------------------------------------------------------

SECTION 5.15 Anti-Money Laundering/International Trade Law Compliance. Such
Originator is not a Sanctioned Person. Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) neither does business in or with, nor
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.

SECTION 5.16 Financial Condition.

(a)    The audited consolidated balance sheets of Parent and its consolidated
Subsidiaries as of December 31, 2017 and the related statements of income and
shareholders’ equity of Parent and its consolidated Subsidiaries for the fiscal
year then ended, copies of which have been furnished to the Administrative Agent
and the Lenders, present fairly in all material respects the consolidated
financial position of Parent and its consolidated Subsidiaries for the period
ended on such date, all in accordance with GAAP.

(b)    On the date hereof, and on the date of each purchase hereunder (both
before and after giving effect to such purchase), such Originator is, and will
be on such date, Solvent and no Insolvency Proceeding with respect to such
Originator is, or will be on such date, pending or threatened.

SECTION 5.17 Taxes. Such Originator has (i) timely filed all tax returns
(federal, state, foreign and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP, except in each case to the
extent that the failure to file or pay could not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.18 ERISA.

(a)    Each of the Parent and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and Multiemployer Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect. No Reportable Event has occurred during the past five years
other than a Reportable Event that would not reasonably be expected to have a
Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Pension Plan (based on the assumptions used to determine
required minimum contributions under Section 412 of the Code with respect to
such Pension Plan), over the value of the assets of such Pension Plan,
determined as of the most recent annual valuation date applicable thereto for
which a valuation has been completed, would not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Pension Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Pension Plan), over the value of the assets of all such
under funded Pension Plans, determined as of the most recent annual valuation

 

13



--------------------------------------------------------------------------------

dates applicable thereto for which valuations have been completed, would not
reasonably be expected to have a Material Adverse Effect. None of the Parent or
its ERISA Affiliates has received any written notification that any
Multiemployer Plan is insolvent or has been terminated within the meaning of
Title IV of ERISA, or has knowledge that any Multiemployer Plan is reasonably
expected to be insolvent or to be terminated, where such insolvency or
termination has had or would reasonably be expected to have, through increases
in the contributions required to be made to such Multiemployer Plan or
otherwise, a Material Adverse Effect.

(b)    Each of the Parent and the ERISA Affiliates is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.19 Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

SECTION 5.20 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

SECTION 5.21 Ordinary Course of Business. Each of the Originators and the Buyer
represents and warrants as to itself that each remittance of Collections by or
on behalf of such Originator to the Buyer under this Agreement will have been
(i) in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and the Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and the
Buyer.

SECTION 5.22 Good Title Perfection;.

(a)    Immediately preceding its sale or contribution of each Receivable
hereunder, such Originator was the owner of such Receivable sold or contributed
or purported to be sold or contributed, as the case may be, free and clear of
any Adverse Claims (other than Permitted Adverse Claims), and each such sale or
contribution hereunder constitutes a valid sale or contribution, transfer and
assignment of all of such Originator’s right, title and interest in, to and
under the Receivables sold or contributed by it, free and clear of any Adverse
Claims (other than Permitted Adverse Claims).

(b)    On or before the date hereof and before the generation by such Originator
of any new Receivable to be sold, contributed or otherwise conveyed hereunder,
all financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in
Receivables to be sold or otherwise conveyed hereunder against all creditors of
and purchasers from such Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.

 

14



--------------------------------------------------------------------------------

(c)    Upon the creation of each new Receivable sold, contributed or otherwise
conveyed or purported to be conveyed hereunder and on the Closing Date for then
existing Receivables, the Buyer shall have a valid and perfected first priority
ownership or security interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim (other than Permitted Adverse Claims).

SECTION 5.23 Additional Perfection Representations.

(a)    This Agreement creates a valid and continuing ownership or security
interest (as defined in the applicable UCC) in the Originator’s right, title and
interest in, to and under the Receivables and Related Rights which (A) security
interest has been perfected and is enforceable against creditors of and
purchasers from such Originator and (B) will be free of all Adverse Claims
(other than Permitted Adverse Claims).

(b)    The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(c)    Prior to their sale or contribution to Buyer pursuant to this Agreement,
such Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim (other than a Permitted
Adverse Claim) of any Person.

(d)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights from each Originator to the Buyer pursuant to this Agreement.

(e)    Other than the ownership or security interest granted to the Buyer
pursuant to this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables or
Related Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of the Administrative Agent or (ii) that
has been terminated or amended to reflect the release of any security interest
in the Receivables and Related Rights. Such Originator is not aware of any
judgment lien, ERISA lien or tax lien filings against such Originator.

(f)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date.

SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Lenders and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

 

15



--------------------------------------------------------------------------------

SECTION 5.25 Opinions. The facts regarding such Originator, the Receivables sold
or contributed by it hereunder, the Related Security and the related matters set
forth or assumed in each of the opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

SECTION 5.26 Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms.

SECTION 5.27 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and
(iii) represent all, or a portion of the purchase price of merchandise,
insurance or services within the meaning of Section 3(c)(5)(A) of the Investment
Company Act. The purchase of Pool Receivables with the proceeds of Credit
Extensions made under the Receivables Financing Agreement would constitute a
“current transaction” for purposes of Section 3(a)(3) of the Securities Act.

SECTION 5.28 Compliance with Applicable Laws. Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.29 Servicing Programs. No material license or approval is required for
Servicer or Buyer’s use of any software or other computer program used by such
Originator in the servicing of the Receivables, other than those that have been
obtained and are in full force and effect.

SECTION 5.30 Adverse Change in Receivables. Since December 31, 2017, there has
been no material adverse change in either the collectability or the payment
history of the Receivables originated by such Originator taken as a whole.

SECTION 5.31 Compliance with Transaction Documents. Each Originator has complied
in all material respects with all of the terms, covenants and agreements
contained in the other Transaction Documents to which it is a party.

SECTION 5.32 Reaffirmation of Representations and Warranties by each Originator.
On each day that a new Receivable is created, and when sold or contributed to
the Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
in all material respects on and as of such day as though made on and as of such
day, except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date). Notwithstanding any other provision of
this Agreement or any other Transaction Document, the representations contained
in this Article shall be continuing and remain in full force and effect until
the Final Payout Date.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE ORIGINATORS

SECTION 6.1 Covenants. At all times from the Closing Date until the Final Payout
Date, each Originator will, unless the Administrative Agent and the Buyer shall
otherwise consent in writing, perform the following covenants:

(a)    Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with GAAP, and each Originator shall
furnish to the Buyer, the Administrative Agent and each Lender such information
as the Buyer, the Administrative Agent or any Lender may from time to time
reasonably request relating to such system.

(b)    Notices. Such Originator will notify the Buyer, Administrative Agent and
each Lender in writing of any of the following events promptly upon (but in no
event later than five (5) Business Days after) a Financial Officer learning of
the occurrence thereof (unless a different notice period is set forth for the
event in the relevant subsections below), with such notice describing the same,
and if applicable, the steps being taken by the Person(s) affected with respect
thereto:

(i)    Notice of Purchase and Sale Termination Events, Unmatured Purchase and
Sale Termination Events, Events of Default or Unmatured Events of Default. A
statement of a Financial Officer of such Originator setting forth details of any
Purchase and Sale Termination Event (as defined in Section 8.1), Unmatured
Purchase and Sale Termination Event (as defined in Section 8.1), Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action which such Originator proposes to take with respect thereto.

(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.

(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding with respect to such Originator, the Buyer, the
Servicer, the Performance Guarantor or any other Originator, which with respect
to any Person other than the Buyer, could reasonably be expected to have a
Material Adverse Effect.

(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than
a Permitted Adverse Claim) upon Receivables or Related Rights or any portion
thereof, (B) any Person other than an Originator, the Buyer, the Servicer or the
Administrative Agent shall obtain any rights or direct any action with respect
to any Collection Account (or related Lock-Box) or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than an Originator, the Servicer or the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(v)    Name Changes. At least thirty (30) days before any change in such
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of UCC financing statements.

(vi)    Change in Accountants or Accounting Policy. Any change in (A) the
external accountants of such Originator, the Servicer, any other Originator, the
Performance Guarantor or the Parent or (B) any material accounting policy of
such Originator that is relevant to the transactions contemplated by this
Agreement or any other Transaction Document (it being understood that any change
to the manner in which such Originator accounts for the Pool Receivables shall
be deemed “material” for such purpose).

(c)    Conduct of Business; Preservation of Existence. Each Originator will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted or
fields complimentary or ancillary thereto and will do all things necessary to
preserve and keep in full force and effect its existence and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business in each jurisdiction in which
its business is conducted, licenses, patents, trademarks, copyrights and other
proprietary rights; provided however, that nothing in this paragraph (c) shall
prevent any transaction permitted by paragraph (n) below or not otherwise
prohibited by this Agreement or any other Transaction Document.

(d)    Compliance with Laws. Each Originator will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.

(e)    Furnishing of Information and Inspection of Receivables. Each Originator
will furnish or cause to be furnished to the Buyer, the Administrative Agent and
each Lender from time to time such information with respect to the Pool
Receivables as the Buyer, the Administrative Agent or any Lender may reasonably
request. Each Originator will, at such Originator’s expense, during regular
business hours with reasonable prior written notice, (i) permit the Buyer, the
Administrative Agent and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of such Originator for the purpose of examining such
books and records, and (C) discuss matters relating to the Pool Receivables, the
other Collateral or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator
(provided that representatives of such Originator are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at such
Originator’s expense, upon reasonable prior written notice from the Buyer or the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Buyer or the Administrative Agent, as applicable, to conduct a
review of its books and records with respect to such Pool Receivables and other
Collateral; provided, that such Originator shall be required to reimburse the
Buyer and the Administrative Agent for only one (1) combined review of the
Originators pursuant to clause (ii) above in any twelve-month period, unless an
Event of Default has occurred and is continuing.

 

18



--------------------------------------------------------------------------------

(f)    Payments on Receivables, Collection Accounts. Each Originator will, at
all times, instruct all Obligors to deliver payments on the Pool Receivables to
a Collection Account or a Lock-Box. Each Originator (or the Servicer on its
behalf) will at all times, maintain such books and records necessary to identify
Collections received from time to time on Pool Receivables and to segregate such
Collections from property of the Originators. If any payments on the Pool
Receivables or other Collections are received by an Originator, the Buyer or the
Servicer, it shall hold (or cause such Originator, the Buyer or the Servicer to
hold) such payments in trust for the benefit of the Buyer (and the
Administrative Agent and the Lenders as the Buyer’s assignees) and promptly (but
in any event within one (1) Business Day after becoming aware of such receipt)
remit such funds into a Collection Account. The Originators will use
commercially reasonable efforts to ensure that each Collection Account Bank
complies with the terms of each applicable Account Control Agreement. The
Originators shall instruct (i) all obligors on Excluded Receivables and (ii) all
payors of amounts owing to the Originators or their Affiliates (which do not
constitute Pool Receivables or other Collateral), in each case, to remit
payments with respect thereto to any bank account or other location that does
not constitute a Collection Account or a Lock-Box. The Originators shall use
commercially reasonable efforts to ensure that no funds other than Collections
on Pool Receivables and other Collateral are deposited into any Collection
Account. If such funds are nevertheless deposited into any Collection Account,
the Originators will cause the Servicer to, within two (2) Business Days
identify and transfer such funds to the appropriate Person entitled to such
funds. The Originators will not, and will not permit any other Person to,
commingle Collections with any other funds. The Originators shall only add (or
permit the Servicer to add) a Collection Account (or a related Lock-Box) or a
Collection Account Bank to those listed in the Receivables Financing Agreement,
if the Administrative Agent has received notice of such addition and an executed
and acknowledged copy of an Account Control Agreement (or an amendment thereto)
in form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Originators shall only terminate (or permit the
Servicer to terminate) a Collection Account Bank or close a Collection Account
(or a related Lock-Box) with the prior written consent of the Administrative
Agent. The Originators shall ensure that no disbursements are made from any
Collection Account, other than such disbursements that are made at the direction
and for the account of the Buyer.

(g)    Sales, Liens, etc. Except as otherwise provided herein, no Originator
will sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than a Permitted Adverse
Claim) upon (including, without limitation, the filing of any financing
statement) or with respect to, any Pool Receivable or other Related Rights, or
assign any right to receive income in respect thereof.

(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
by the Receivables Financing Agreement, no Originator will, or will permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. Each Originator shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

 

19



--------------------------------------------------------------------------------

(i)    Fundamental Changes. Each Originator shall not make any change in such
Originator’s name, location or make any other change in such Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Financing Agreement “seriously misleading” as such term (or similar term) is
used in the applicable UCC, in each case, unless the Buyer, the Administrative
Agent and each Lender have each (A) received 30 days’ prior notice thereof,
(B) consented in writing thereto (such consent not to be unreasonably withheld),
(C) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (D) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Lenders, in and to
the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).

(j)    Change in Credit and Collection Policy. No Originator will make, or
direct the Servicer to make, any change in the Credit and Collection Policy that
would reasonably be expected to either (x) have a material adverse effect on the
collectability of the Pool Receivables or (y) have a Borrower Material Adverse
Effect or a Material Adverse Effect, in each case, without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any material change in the Credit and Collection Policy, the Originator will
deliver a copy of the updated Credit and Collection Policy to the Buyer,
Administrative Agent and each Lender.

(k)    Books and Records. Each Originator will maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(l)    Ownership Interest, Etc. Each Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary to establish and
maintain a valid and enforceable ownership or security interest in the Pool
Receivables, the Related Rights and Collections with respect thereto, and a
first priority perfected security interest in the Collateral, in each case free
and clear of any Adverse Claim (other than a Permitted Adverse Claim), in favor
of the Buyer (and the Administrative Agent (on behalf of the Lenders), as the
Buyer’s assignee), including taking such action to perfect, protect or more
fully evidence the interest of the Buyer (and the Administrative Agent (on
behalf of the Lenders), as the Buyer’s assignee) as the Buyer, the
Administrative Agent or any Lender may reasonably request. In order to evidence
the security interests of the Administrative Agent under this Agreement, such
Originator shall, from time to time take such action, or execute and deliver
such instruments as may be necessary (including, without limitation, such
actions as are reasonably requested by the Administrative

 

20



--------------------------------------------------------------------------------

Agent) to maintain and perfect, as a first-priority interest, the Administrative
Agent’s security interest in the Receivables, Related Security and Collections.
Such Originator shall, from time to time and within the time limits established
by law, prepare and present to the Administrative Agent for the Administrative
Agent’s authorization and approval, all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Administrative Agent’s security interest as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize such Originator
to file such financing statements under the UCC without the signature of such
Originator, any Originator or the Administrative Agent where allowed by
Applicable Law. Notwithstanding anything else in the Transaction Documents to
the contrary, such Originator shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

(m)    Further Assurances. Each Originator hereby authorizes and hereby agrees
from time to time, at its own expense, promptly to execute (if necessary) and
deliver all further instruments and documents, and to take all further actions,
that may be necessary or desirable, or that the Buyer or the Administrative
Agent may reasonably request, to perfect, protect or more fully evidence the
purchases and contributions made hereunder or under the Receivables Financing
Agreement and/or security interest granted pursuant to the Receivables Financing
Agreement or any other Transaction Document, or to enable the Buyer or the
Administrative Agent (on behalf of the Lenders) to exercise and enforce their
respective rights and remedies hereunder, under the Receivables Financing
Agreement or under any other Transaction Document. Without limiting the
foregoing, such Originator hereby authorizes, and will, upon the request of the
Buyer or the Administrative Agent, at such Originator’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary, or that the Buyer or Administrative Agent may reasonably request, to
perfect, protect or evidence any of the foregoing.

(n)    Mergers, Acquisitions, Sales, etc. Such Originator shall not (i) be a
party to any merger, consolidation or other restructuring, except a merger,
consolidation or other restructuring where the Buyer, the Administrative Agent
and each Lender have each (A) received 30 days’ prior notice thereof,
(B) consented in writing thereto (such consent not to be unreasonably withheld,
conditioned or delayed), (C) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Buyer or the Administrative Agent shall
reasonably request and (D) been satisfied that all other action to perfect and
protect the interests of the Buyer and the Administrative Agent, on behalf of
the Lenders, in and to the Receivables to be sold by it hereunder and other
Related Rights, as reasonably requested by the Buyer or the Administrative Agent
shall have been taken by, and at the expense of, such Originator (including the
filing of any UCC financing statements, the receipt of certificates and other
requested documents from public officials and all such other actions required
pursuant to Section 7.3) or (ii) directly or indirectly sell, transfer, assign,
convey or lease (A) whether in one or a series of transactions, all or
substantially all of its assets or (B) any Receivables or any interest therein
(other than pursuant to this Agreement).

 

21



--------------------------------------------------------------------------------

(o)    Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable.

(p)    Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper.
Such Originator shall not take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and the Administrative Agent.

(q)    Anti-Money Laundering/International Trade Law Compliance. Such Originator
will not become a Sanctioned Person. Such Originator, either in its own right or
through any third party, will not (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (c) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds from the sale of the Receivables to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. Such Originator shall
comply with all Anti-Terrorism Laws. Such Originator shall promptly notify the
Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.

(r)    Legend. Each Originator (or the Servicer on its behalf) shall have placed
on the most recent, and have taken all steps reasonably necessary to ensure that
there shall be placed on each subsequent, data processing report that it
generates which are of the type that a proposed purchaser or lender would use to
evaluate the Receivables, the following legend (or the substantive equivalent
thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A
PURCHASE AND SALE AGREEMENT, DATED AS OF JUNE 29, 2018, AS AMENDED, BETWEEN EACH
OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS ORIGINATORS, INC RESEARCH, LLC,
AS SERVICER AND SYNEOS HEALTH RECEIVABLES LLC, AS BUYER; AND THE RECEIVABLES
DESCRIBED HEREIN HAVE BEEN PLEDGED TO PNC BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES FINANCING AGREEMENT, DATED AS OF
JUNE 29, 2018, AS AMENDED, AMONG SYNEOS HEALTH RECEIVABLES LLC, AS BORROWER, INC
RESEARCH, LLC, AS SERVICER, THE VARIOUS LENDERS FROM TIME TO TIME PARTY THERETO
AND PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT”.

(s)    Buyer’s Tax Status. Neither INC Research nor any Originator shall take or
cause any action to be taken that could result in the Buyer (i) being treated
other than as a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes or (ii) becoming an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

 

22



--------------------------------------------------------------------------------

(t)    Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment.

(u)    Intercompany Loans, Etc. Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Intercompany Loan Agreement or any Intercompany Loan.

(v)    Other Additional Information. Such Originator will provide to the
Administrative Agent and the Lenders such information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the PATRIOT Act and other “know
your customer” and anti-money laundering rules and regulations), and any policy
or procedure implemented by the Administrative Agent or such Lender to comply
therewith.

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:

(a)    such Originator shall not be involved in the day-to-day management of the
Buyer;

(b)    such Originator shall maintain separate records and books of account from
the Buyer and otherwise will observe corporate formalities and have a separate
area from the Buyer for its business (which may be located at the same address
as the Buyer, and, to the extent that it and the Buyer have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses);

(c)    the financial statements and books and records of such Originator shall
be prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

(d)    except as permitted by the Receivables Financing Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

 

23



--------------------------------------------------------------------------------

(e)    such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);

(f)    such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);

(g)    such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;

(h)    such Originator shall maintain an arm’s-length relationship with the
Buyer;

(i)    such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

(j)    such Originator shall not acquire obligations of the Buyer (other than
the Intercompany Loan Agreements and the Intercompany Loans);

(k)    such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;

(l)    such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

(m)    such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;

(n)    such Originator shall not enter into, or be a party to, any transaction
with the Buyer, except in the ordinary course of its business and on terms which
are intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(o)    such Originator shall not pay the salaries of the Buyer’s employees, if
any; and

(p)    to the extent not already covered in paragraphs (a) through (o) above,
such Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 8.03 of the Receivables Financing
Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Purchase and Sale Termination Event or an
Event of Default has occurred and is continuing.

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

(a)    Each Originator shall perform its obligations hereunder, and the exercise
by the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

(b)    None of the Buyer, the Servicer, the Lenders or the Administrative Agent
shall have any obligation or liability to any Obligor or any other third Person
with respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer, the Lenders or the Administrative
Agent be obligated to perform any of the obligations of such Originator
thereunder.

(c)    Each Originator hereby grants to the Administrative Agent an irrevocable
power-of-attorney, with full power of substitution, coupled with an interest,
during the occurrence and continuation of an Event of Default to take in the
name of such Originator all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer (whether
or not from such Originator) in connection with any Receivable sold, contributed
or otherwise conveyed or purported to be conveyed by it hereunder or Related
Right.

SECTION 7.3 Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent. Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Lender may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
or contributed to the Buyer hereunder, or to enable the Buyer to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, upon the request of the Buyer,
the Administrative Agent or any Lender, such Originator will execute (if
applicable), authorize and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate.

 

25



--------------------------------------------------------------------------------

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator. If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

SECTION 7.5 Performance of Obligations. Each Originator shall (i) perform all of
its obligations under the Contracts related to the Receivables generated by such
Originator to the same extent as if interests in such Receivables had not been
transferred hereunder, and the exercise by the Buyer or the Administrative Agent
of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any taxes, including, without limitation, any
sales taxes payable in connection with the Receivables generated by such
Originator and their creation and satisfaction.

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

(a)    the Termination Date shall have occurred;

(b)    any Originator shall fail to make when due any payment or deposit to be
made by it under this Agreement or any other Transaction Document to which it is
a party and such failure shall remain unremedied for three (3) Business Days;

(c)    any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered

 

26



--------------------------------------------------------------------------------

pursuant hereto or thereto shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; provided, that such
circumstance shall not constitute a Purchase and Sale Termination Event if such
representation or warranty, or such information or report, is part of an
Information Package, is corrected promptly (but not later than three
(3) Business Days) after the Originator has knowledge or receives notice
thereof; provided, further that no breach of a representation or warranty set
forth in Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 shall constitute a
Purchase and Sale Termination Event pursuant to this clause (c) if credit has
been given for a reduction of the Purchase Price, the outstanding principal
balance of the applicable Intercompany Loan has been reduced or the applicable
Originator has made a cash payment to the Buyer, in any case, as required
pursuant to Section 3.3(c) with respect to such breach;

(d)    any Originator shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Transaction Document to
which it is a party on its part to be performed or observed and such failure
shall continue unremedied for thirty (30) days after the such Originator has
knowledge or receives written notice thereof; or

(e)    any Insolvency Proceeding shall be instituted against any Originator and
such proceeding shall remain undismissed or unstayed for a period of sixty
(60) consecutive days or any of the actions sought in such proceeding (including
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or for any substantial part
of its property) shall occur.

SECTION 8.2 Remedies.

(a)    Optional Termination. Upon the occurrence and during the continuation of
a Purchase and Sale Termination Event, the Buyer (and not the Servicer), with
the prior written consent of the Administrative Agent shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the
Lenders), to declare the Purchase Facility terminated.

(b)    Remedies Cumulative. Upon any termination of the Purchase Facility
pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s
assignee) shall have, in addition to all other rights and remedies under this
Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator and
INC Research, jointly and severally, hereby agrees to indemnify the Buyer, each
of its officers, directors, employees, agents, employees and respective assigns,
the Administrative Agent and each Lender (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related costs and expenses (including Attorney Costs)
(all of the foregoing being collectively

 

27



--------------------------------------------------------------------------------

called “Purchase and Sale Indemnified Amounts”) awarded against or incurred by
any of them arising out of, relating to or in connection with:

(a)    the breach of any representation or warranty made or deemed made by such
Originator (or any employee, officer or agent of such Originator) under or in
connection with this Agreement or any of the other Transaction Documents, or any
information or report delivered by or on behalf of such Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;

(b)    the transfer by such Originator of any interest in any Pool Receivable or
Related Right other than the transfer of any Pool Receivable and Related
Security to the Buyer pursuant to this Agreement and the grant of a security
interest to the Buyer pursuant to this Agreement;

(c)    the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such Applicable Law;

(d)    the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

(e)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable or the Related Rights;

(f)    any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the property, products or services that are
the subject of any Pool Receivable originated by such Originator);

(g)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including a defense based on such Receivable’s or the related Contract’s
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the property, products or services giving rise to such Receivable or the
furnishing or failure to furnish such property, products or services;

(h)    any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;

 

28



--------------------------------------------------------------------------------

(i)    any products liability, environmental or other claim arising out of or in
connection with any Receivable or other merchandise, goods or services which are
the subject of or related to any Receivable;

(j)    the commingling of Collections of Pool Receivables at any time with other
funds;

(k)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(l)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable or any Related Rights;

(m)    any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;

(n)    the failure by such Originator to pay when due any Taxes, including,
without limitation, sales, excise or personal property taxes;

(o)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(p)    any product liability claim arising out of or in connection with goods or
services that are the subject of any Receivable generated by such Originator;

(q)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(r)    any tax or governmental fee or charge, all interest and penalties thereon
or with respect thereto, and all out-of-pocket costs and expenses, including
without limitation Attorney Costs in defending against the same, which are
required to be paid by reason of the purchase or ownership of the Receivables
generated by such Originator or any Related Rights connected with any such
Receivables;

(s)    any liability under Section 5.03 of the Receivables Financing Agreement;
or

(t)    any action taken by the Administrative Agent as attorney-in-fact for such
Originator pursuant to this Agreement or any other Transaction Document;

 

29



--------------------------------------------------------------------------------

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party or
(y) constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates, on the one
hand, and such Purchase and Sale Indemnified Party, on the other hand, in the
matters contemplated by this Agreement as well as the relative fault of such
Originator and its Affiliates and such Purchase and Sale Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of such Originator under this Section shall be in addition to any
liability which such Originator may otherwise have, shall extend upon the same
terms and conditions to Purchase and Sale Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of such Originator and the Purchase and Sale
Indemnified Parties. Any indemnification or contribution under this Section
shall survive the termination of this Agreement.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer, the Servicer and each Originator, with the prior written
consent of the Administrative Agent and the Majority Lenders.

(b)    No failure or delay on the part of the Buyer, the Servicer, any
Originator, the Administrative Agent or any third-party beneficiary in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Buyer, the Servicer or any Originator in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by the Buyer, the Administrative Agent or the Servicer under
this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

30



--------------------------------------------------------------------------------

(c)    The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of the Administrative Agent or any Lender, at
their respective address for notices pursuant to the Receivables Financing
Agreement. All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, INC Research and each Originator hereby authorizes the Buyer, the
Administrative Agent and each Lender (collectively, the “Set-off Parties”), at
any time and from time to time, to the fullest extent permitted by law, to set
off, against any obligations of INC Research or such Originator to such Set-off
Party arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not then due and payable but have accrued, any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and any and all indebtedness at any time owing by, any Set-off Party to
or for the credit or the account of INC Research or such Originator.

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the Administrative Agent and each Lender, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE

 

31



--------------------------------------------------------------------------------

PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and INC Research, jointly and severally with each Originator, agrees to pay on
demand:

(a)    to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and
(ii) reasonable accountants’, auditors’ and consultants’ fees and expenses for
the Buyer (and any successor and permitted assigns thereof) and any third-party
beneficiary of the Buyer’s rights hereunder incurred in connection with the
administration and maintenance of this Agreement or advising any such Person as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document;

(b)    to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents; and

(c)    all stamp, franchise and other taxes and fees payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes and fees.

SECTION 10.7 SUBMISSION TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

32



--------------------------------------------------------------------------------

(b)    EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrative Agent (for the benefit of the
Lenders) pursuant to the Receivables Financing Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Lenders and the Administrative Agent are third-party beneficiaries of
the rights of the Buyer arising hereunder and under the other Transaction
Documents to which any Originator is a party, and notwithstanding anything to
the contrary contained herein or in any other Transaction Document, during the
occurrence and continuation of an Event of Default under the Receivables
Financing Agreement, the Administrative Agent, and not the Buyer, shall have the
sole right to exercise all such rights and related remedies.

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not,

 

33



--------------------------------------------------------------------------------

and shall not be obligated to, pay any amount in respect of any Intercompany
Loan, any Intercompany Loan Agreement or otherwise to such Originator pursuant
to this Agreement unless the Buyer has received funds which may, subject to
Section 4.01 of the Receivables Financing Agreement, be used to make such
payment. Any amount which the Buyer does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Buyer by such Originator
for any such insufficiency unless and until the provisions of the foregoing
sentence are satisfied. The agreements in this Section 10.12 shall survive any
termination of this Agreement.

SECTION 10.13 Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 10.14 Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

SECTION 10.15 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

SYNEOS HEALTH RECEIVABLES LLC, as Buyer By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   President INC RESEARCH, LLC,
as Servicer and as an Originator By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Chief Financial Officer INVENTIV HEALTH
CLINICAL, LLC, as an Originator By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   Treasurer

 

  S-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule I

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

   Location  

INC Research, LLC

     Delaware  

inVentiv Health Clinical, LLC

     Delaware  

 

  Schedule I-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

   Location of Books and Records  

INC Research, LLC

     3201 Beechleaf Court, Suite 600, Raleigh, NC 27604  

inVentiv Health Clinical, LLC

     3201 Beechleaf Court, Suite 600, Raleigh, NC 27604  

 

  Schedule II-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule III

TRADE NAMES

INC Research, LLC

Syneos Health has been used as a trade name since January 4, 2018.

INC Research LLC has qualified to do business in the State of California under
the name “Integrated Neurosciences Consortium, LLC”.

inVentiv Health Clinical, LLC

Syneos Health has been used as a trade name since January 4, 2018.

 

  Schedule III-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule IV

NOTICE ADDRESSES

If to INC Research, LLC:

INC Research, LLC

c/o Syneos Health, Inc.

3201 Beechleaf Court, Suite 600

Raleigh, NC 27604

Attention: General Counsel

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Carolyn W. Minshall, Esq.

If to inVentiv Health Clinical, LLC:

inVentiv Health Clinical, LLC

c/o Syneos Health, Inc.

3201 Beechleaf Court, Suite 600

Raleigh, NC 27604

Attention: General Counsel

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Carolyn W. Minshall, Esq.

 

  Schedule IV-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Schedule V

ACTIONS/SUITS

None

 

  Schedule V-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF PURCHASE REPORT

 

Originator:    [Name of Originator] Buyer:    Syneos Health Receivables LLC
Payment Date:                 , 20    

 

1. Outstanding Balance of Receivables [Purchased] [Contributed to the Capital of
Buyer] [on the Closing Date][during the preceding calendar month]:

 

2. [Fair Market Value Discount:

1/{1 + (Prime Rate x Days’ Sales Outstanding}

                                         365    

Where:

Prime Rate    =                    

Days’ Sales Outstanding    =             ]

 

3. Purchase Price (1 x 2) = $             

 

4. Reductions in the Purchase Price = $             

 

5. Net Purchase Price (3 – 4) = $             

 

  Exhibit A-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit B

FORM OF INTERCOMPANY LOAN AGREEMENT

This Intercompany Loan Agreement (this “Loan Agreement”), is dated as of
[            ], 20[    ], by and between Syneos Health Receivables LLC, a
Delaware limited liability company (the “Borrower”), and [                    ],
a [                    ] (the “Intercompany Lender”).

W I T N E S S E T H:

WHEREAS, this Loan Agreement is one of the Intercompany Loan Agreements
described in, and is subject to the terms and conditions set forth in, that
certain Purchase and Sale Agreement, dated as of June 29, 2018 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Purchase and Sale Agreement”), among the Borrower, INC Research, LLC, a
Delaware corporation, as Servicer, the Intercompany Lender, and the other
originators from time to time party thereto;

WHEREAS, pursuant to the Purchase and Sale Agreement, from the date hereof until
the Purchase and Sale Termination Date, the Borrower will be purchasing from the
Intercompany Lender, Receivables and Related Rights that are generated by the
Intercompany Lender;

WHEREAS, the Borrower desires from time to time to borrow funds from the
Intercompany Lender (each, an “Intercompany Loan”) according to the terms and
conditions set forth herein and in the Purchase and Sale Agreement to pay all or
a portion of the Purchase Price owing by the Borrower to the Intercompany Lender
in connection with the Receivables and Related Rights purchased by the Borrower
from the Intercompany Lender in accordance with the Purchase and Sale Agreement;
and

WHEREAS, the Intercompany Lender agrees from time to time to make Intercompany
Loans to the Borrower on the terms and conditions set forth herein and in the
Purchase and Sale Agreement.

NOW THEREFORE, the parties agree as follows:

1.    Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Article I of
the Receivables Financing Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:

“AFR” shall mean the rate published in connection with Treas. Reg.
Section 1.482-2(a)(2)(iii) (or any successor thereto or replacement thereto).

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

 

  Exhibit B-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

“Senior Interest Holders” means, collectively, the Lenders, the Administrative
Agent, the Borrower Indemnified Parties, the Servicer Indemnified Parties and
the Affected Persons.

“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 5.01, 5.02,
5.03, 13.01, 13.02 or 14.04 of the Receivables Financing Agreement and (v) all
other obligations of the Borrower and the Servicer that are due and payable, to
(a) the Lenders, the Administrative Agent and their respective successors,
permitted transferees and assigns arising in connection with the Transaction
Documents and (b) any Borrower Indemnified Party, Servicer Indemnified Party or
Affected Person arising in connection with the Receivables Financing Agreement
or any other Transaction Document, in each case, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all interest accruing
on any such amount after the commencement of any Bankruptcy Proceedings,
notwithstanding any provision or rule of law that might restrict the rights of
any Senior Interest Holder, as against the Borrower or anyone else, to collect
such interest.

“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

2.    Intercompany Loan Facility.

(a)    Commitment. Subject to the terms and conditions of this Loan Agreement
and the Purchase and Sale Agreement, the Intercompany Lender hereby agrees to
make Intercompany Loans to the Borrower, on each Payment Date prior to the
Purchase and Sale Termination Date, in the aggregate amount of the unpaid
Purchase Price for Receivables and Related Rights that were generated by the
Intercompany Lender and owing by the Borrower to the Intercompany Lender on such
date.

(b)    Making Loans. An Intercompany Loan shall be deemed to have been made on
each Payment Date in the aggregate amount of the unpaid Purchase Price owing by
the Borrower to the Intercompany Lender on such date and determined pursuant to
Section 3.2(c) of the Purchase and Sale Agreement, in each case, without any
further action or notice on the part of the Borrower, the Intercompany Lender or
any other Person; provided, however, that no Intercompany Loan shall be made by
the Intercompany Lender on any Payment Date if the Buyer’s Net Worth would be
less than the Required Capital Amount after giving effect thereto. Additionally,
no Intercompany Loan may be made by the Intercompany Lender to the Borrower for
any other purpose.

3.    Records. The Intercompany Lender is authorized and directed by the
Borrower to enter in its books and records (or in the books and records of the
Servicer), the date and amount of each Intercompany Loan made by the
Intercompany Lender and the amount of each payment of principal made by the
Borrower on such Intercompany Loan. Absent manifest error, such entries shall
constitute prima facie evidence of the accuracy of the information so entered;
provided that neither the failure of the Intercompany Lender or the Servicer to
make any such entry nor any error therein shall expand, limit or affect the
obligations of the Borrower hereunder.

 

  Exhibit B-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

4.    Interest. The Borrower agrees to pay interest on the outstanding principal
amount of each Intercompany Loan from the date on which such Intercompany Loan
has been made to the date on which such amount is repaid in full at a rate per
annum equal to AFR. Interest accrued hereunder shall be computed for the actual
number of days elapsed on the basis of a 365- or 366-day year, as the case may
be.

5.    Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Borrower shall pay accrued interest on the outstanding principal
amount of each Intercompany Loan on each Monthly Settlement Date, and shall pay
accrued interest on the amount of each principal payment made in cash on a date
other than a Monthly Settlement Date at the time of such principal payment.

6.    Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of the Intercompany Loans shall be made
as follows:

(a)    The principal amount of the Intercompany Loans shall be reduced by an
amount equal to each payment deemed made pursuant to Section 3.3 of the Purchase
and Sale Agreement.

(b)    The entire outstanding principal amount of all Intercompany Loans shall
be due on the Final Payout Date.

(c)    The principal amount of and accrued interest on the Intercompany Loans
may be prepaid by, and in the sole discretion of the Borrower, on any Business
Day without premium or penalty.

7.    Payment Mechanics. All payments of principal and interest hereunder are to
be made in lawful money of the United States of America in the manner specified
in Article III of the Purchase and Sale Agreement.

8.    Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by Applicable Law, the Borrower agrees to pay all
expenses, including Attorney Costs, incurred by the Intercompany Lender in
seeking to collect any amounts payable hereunder which are not paid when due.

9.    Subordination Provisions. The Borrower covenants and agrees, and the
Intercompany Lender and any other assignee, transferee or pledgee of this Loan
Agreement or any Intercompany Loans (collectively, the Intercompany Lender and
any such other assignee, transferee or pledgee are called the “Holder”), by its
acceptance of any sale, assignment, transfer or pledge of this Loan Agreement or
any Intercompany Loans, likewise covenants and agrees on behalf of itself and
any Holder, that the payment of the principal amount of and interest on the
Intercompany Loans and any other payments owing under this Loan Agreement are
hereby

 

  Exhibit B-3   Purchase and Sale Agreement



--------------------------------------------------------------------------------

expressly subordinated in right of payment to the payment and performance of the
Senior Interests to the extent and in the manner set forth in the following
clauses of this paragraph 9:

(a)    No payment or other distribution of the Borrower’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Loan Agreement or any Intercompany Loan except to the
extent such payment or other distribution is either (i) permitted under
Section 8.01(r) of the Receivables Financing Agreement or (ii) made on or after
the Final Payout Date;

(b)    In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Borrower, whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership proceedings, or upon an assignment for the benefit of
creditors, or any other marshalling of the assets and liabilities of the
Borrower or any sale of all or substantially all of the assets of the Borrower
other than as permitted by the Purchase and Sale Agreement (such proceedings
being herein collectively called “Bankruptcy Proceedings”), the Senior Interests
shall first be paid and performed in full and in cash before the Holder shall be
entitled to receive and to retain any payment or distribution in respect of this
Loan Agreement or any Intercompany Loan. In order to implement the foregoing:
(i) all payments and distributions of any kind or character in respect of this
Loan Agreement or any Intercompany Loan to which the Holder would be entitled
except for this clause (b) shall be made directly to the Administrative Agent
(for the benefit of the Senior Interest Holders); (ii) the Holder shall promptly
file a claim or claims, in the form required in any Bankruptcy Proceedings, for
the full outstanding amount owed under this Loan Agreement (and if the Holder
does not promptly do so, the Administrative Agent may), and shall use
commercially reasonable efforts to cause said claim or claims to be approved and
all payments and other distributions in respect thereof to be made directly to
the Administrative Agent (for the benefit of the Senior Interest Holders) until
the Senior Interests shall have been paid and performed in full and in cash; and
(iii) the Holder hereby irrevocably agrees that the Administrative Agent (acting
on behalf of the Lenders), may in the name of the Holder or otherwise, demand,
sue for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any such Bankruptcy
Proceedings with respect to any and all claims of the Holder relating to this
Loan Agreement or any Intercompany Loan, in each case until the Senior Interests
shall have been paid and performed in full and in cash;

(c)    In the event that the Holder receives any payment or other distribution
of any kind or character from the Borrower or from any other source whatsoever,
in respect of this Loan Agreement or any Intercompany Loan, other than as
expressly permitted by the terms of this Loan Agreement, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Administrative Agent (for the benefit
of the Senior Interest Holders) forthwith. The Holder will mark its books and
records so as clearly to indicate that this Loan Agreement and the Intercompany
Loans are subordinated in accordance with the terms hereof. All payments and
distributions received by the Administrative Agent in respect of this Loan
Agreement or any Intercompany Loan, to the extent received in or converted into
cash, may be applied by the Administrative Agent (for the benefit of the Senior
Interest

 

  Exhibit B-4   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Holders) first to the payment of any and all expenses (including Attorney Costs)
paid or incurred by the Senior Interest Holders in enforcing these Subordination
Provisions, or in endeavoring to collect or realize upon this Loan Agreement and
the Intercompany Loans, and any balance thereof shall, solely as between the
Intercompany Lender and the Senior Interest Holders, be applied by the
Administrative Agent (in the order of application set forth in Section 4.01(a)
of the Receivables Financing Agreement) toward the payment of the Senior
Interests; but as between the Borrower and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;

(d)    Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Loan Agreement or any Intercompany Loan,
while any Bankruptcy Proceedings are pending the Holder shall not be subrogated
to the then existing rights of the Senior Interest Holders in respect of the
Senior Interests until the Senior Interests have been paid and performed in full
and in cash. If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this Loan
Agreement or any Intercompany Loan) to the extent that any payment arising out
of the exercise of such rights would be permitted under Section 8.01 (r) of the
Receivables Financing Agreement;

(e)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Loan Agreement is intended to or shall impair,
as between the Borrower, its creditors (other than the Senior Interest Holders)
and the Holder, the Borrower’s obligation, which is unconditional and absolute,
to pay the Holder the principal of and interest on the Intercompany Loans as and
when the same shall become due and payable in accordance with the terms hereof
or to affect the relative rights of the Holder and creditors of the Borrower
(other than the Senior Interest Holders);

(f)    The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Borrower, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due, other than the Senior Interests, this Loan Agreement or any
rights in respect hereof or (ii) convert this Loan Agreement or any Intercompany
Loan into an equity interest in the Borrower, unless the Holder shall, in either
case, have received the prior written consent of the Administrative Agent;

(g)    The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Borrower until at
least one year and one day shall have passed since the Final Payout Date;

 

  Exhibit B-5   Purchase and Sale Agreement



--------------------------------------------------------------------------------

(h)    If, at any time, any payment (in whole or in part) of any Senior Interest
is rescinded or must be restored or returned by a Senior Interest Holder
(whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;

(i)    Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, amend and restate, or otherwise modify any
Transaction Document; and (v) release its security interest in, or surrender,
release or permit any substitution or exchange for all or any part of any rights
or property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

(j)    The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

(k)    Each of the Senior Interest Holders may, from time to time, on the terms
and subject to the conditions set forth in the Transaction Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor; and

(l)    These Subordination Provisions constitute a continuing offer from the
Holder to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.

10.    General. No failure or delay on the part of the Intercompany Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise

 

  Exhibit B-6   Purchase and Sale Agreement



--------------------------------------------------------------------------------

of any other power or right. No amendment, restatement, modification or waiver
of, or consent with respect to, any provision of this Loan Agreement shall in
any event be effective unless (i) the same shall be in writing and signed and
delivered by the Borrower, the Holder and the Administrative Agent and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.

11.    Maximum Interest. Notwithstanding anything in this Loan Agreement to the
contrary, the Borrower shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
outstanding principal amount of the Intercompany Loans at a rate in excess of
the maximum nonusurious interest rate that may be contracted for, charged or
received under applicable federal or state law (such maximum rate being herein
called the “Highest Lawful Rate”). If the effective rate of interest which would
otherwise be payable under this Loan Agreement would exceed the Highest Lawful
Rate, or if the Holder shall receive any unearned interest or shall receive
monies that are deemed to constitute interest which would increase the effective
rate of interest payable by the Borrower under this Loan Agreement to a rate in
excess of the Highest Lawful Rate, then (i) the amount of interest which would
otherwise be payable by the Borrower under this Loan Agreement shall be reduced
to the amount allowed by Applicable Law and (ii) any unearned interest paid by
the Borrower or any interest paid by the Borrower in excess of the Highest
Lawful Rate shall be refunded to the Borrower. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Holder under this Loan Agreement that are made for the purpose
of determining whether such rate exceeds the Highest Lawful Rate applicable to
the Intercompany Lender (such Highest Lawful Rate being herein called the
“Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to the Holder (now or hereafter enacted), by amortizing, prorating
and spreading in equal parts during the actual period during which any amount
has been outstanding hereunder all interest at any time contracted for, charged
or received by the Holder in connection herewith. If at any time and from time
to time (i) the amount of interest payable to the Holder on any date shall be
computed at the Maximum Permissible Rate pursuant to the provisions of the
foregoing sentence and (ii) in respect of any subsequent interest computation
period the amount of interest otherwise payable to the Holder would be less than
the amount of interest payable to the Holder computed at the Maximum Permissible
Rate, then the amount of interest payable to the Holder in respect of such
subsequent interest computation period shall continue to be computed at the
Maximum Permissible Rate until the total amount of interest payable to the
Holder shall equal the total amount of interest which would have been payable to
the Holder if the total amount of interest had been computed without giving
effect to the provisions of the foregoing sentence.

12.    Assignability. The Intercompany Lender may not sell, transfer, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
this Loan Agreement or any Intercompany Loan, without the prior written consent
of the Administrative Agent.

13.    GOVERNING LAW. THIS LOAN AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

 

  Exhibit B-7   Purchase and Sale Agreement



--------------------------------------------------------------------------------

14.    SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS LOAN AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.

15.    Execution in Counterparts. This Loan Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

16.    Captions. Paragraph captions used in this Loan Agreement are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Loan Agreement.

 

  Exhibit B-8   Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

SYNEOS HEALTH RECEIVABLES LLC, as Borrower By:  

                                                                          

Name:  

 

Title:  

 

[                                                 ], as Lender By:  

                                                      

Name:  

 

Title:  

 

 

  Exhibit B-9   Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of             , 20[    ] (this “Agreement”) is
executed by                     , a                      organized under the
laws of                      (the “Additional Originator”), with its principal
place of business located at                     .

BACKGROUND:

A.    Syneos Health Receivables LLC, a Delaware limited liability company (the
“Buyer”), INC Research LLC, a Delaware limited liability company, as initial
Servicer, and the various entities from time to time party thereto, as
Originators (collectively, the “Originators”), have entered into that certain
Purchase and Sale Agreement, dated as of June 29, 2018 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).

B.    The Additional Originator desires to become an Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

SECTION 1.    Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).

SECTION 2.    Transaction Documents. The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

SECTION 3.    Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its “location” (as defined in the applicable UCC) is
[                    ], and the

 

  Exhibit C-1   Purchase and Sale Agreement



--------------------------------------------------------------------------------

offices where the Additional Originator keeps all of its books and records
concerning the Receivables and Related Security is as follows:

 

                                                             

                                                             

                                                             

SECTION 4.    Miscellaneous. This Agreement, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of New York (including Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York, but without regard to any
other conflicts of law provisions thereof). This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon. This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.

[Signature Pages Follow]

 

  Exhibit C-2   Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

[NAME OF ADDITIONAL ORIGINATOR] By:  

                                                               
                       

  Name:   Title:

 

Consented to: SYNEOS HEALTH RECEIVABLES LLC By:  

                                                              

  Name:  

                                          

  Title:  

                                          

Acknowledged by: PNC BANK, NATIONAL ASSOCIATION as Administrative Agent By:  

                                                              

  Name:  

                                          

  Title:  

 

[LENDERS] By:  

 

  Name:  

 

  Title:  

 

INC RESEARCH, LLC By:  

                                                              

  Name:  

                                                              

  Title:  

                                          

 

  Exhibit C-3   Purchase and Sale Agreement